            Case 1:20-cv-04990-LGS Document 9 Filed 08/28/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 DAWN RIVERA,                                                 :
                                            Plaintiff         :
                                                              :    20 Civ. 4990 (LGS)
                            -against-                         :
                                                              :         ORDER
 DOLLAR TREE STORES, INC. STORE                               :
 NUMBER 4388,                                                 :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for September 3,

2020, at 11:00 a.m.;

        WHEREAS, the parties filed a proposed Case Management Plan which indicates that the

parties consent to conducting all further proceedings before a United States Magistrate Judge,

including motions and trial. See 28 U.S.C. § 636(c). It is hereby

        ORDERED that the September 3, 2020, initial pretrial conference is adjourned sine die.

It is further

        ORDERED that by September 4, 2020, the parties shall return an executed Notice,

Consent, and Reference of a Civil Action to a Magistrate Judge form to the Clerk of Court,1

confirming their intention to conduct all further proceedings before Judge Nathaniel Fox, in

compliance with Rule 73.1 of the Local Civil Rules for the Southern and Eastern Districts of New

York.

Dated: August 28, 2020
       New York, New York




1
  The form is available at
https://www.nysd.uscourts.gov/sites/default/files/practice_documents/rwlConsentToProceedBefo
reUSMagistrateJudge._0.pdf.
